COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00103-CR


EX PARTE GIBERT LEE GATES




                                    ----------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Gibert Lee Gates filed a notice of appeal from the Texas Court of

Criminal Appeals’s denial of his application for writ of habeas corpus. On March

18, 2014, we notified Gates that it appears we lack jurisdiction over this matter

because we have no jurisdiction to review decisions of the court of criminal

appeals. We advised that this appeal could be dismissed unless he, or any party




      1
       See Tex. R. App. P. 47.4.
desiring to continue the appeal, filed a response showing grounds for continuing

the appeal on or before March 28, 2014. No response has been filed.

      We generally have jurisdiction to consider an appeal in a criminal case

only when there has been a judgment of conviction. See McKown v. State, 915
S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). This court does not

have jurisdiction to review the court of criminal appeals’s decision to deny

habeas relief. Cf. Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.

Crim. App. 1991) (stating that court of criminal appeals is the only court with

jurisdiction in final post-conviction felony proceedings). Accordingly, we dismiss

the appeal for lack of jurisdiction. See Tex. R. App. P. 43.2(f).



                                                    PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 17, 2014




                                          2